72 F.3d 123
Aror Ark O'Diah and Familyv.Roadway Packages Systems, Inc., State of California,Governor, State of CA Attorney General, Regents ofUniversity of CA, University of Cal., State of Illinois,Governor, State of Illinois Attorney General, City ofChicago, Mayor, Circuit Court of Cook County at RichardDaley Center, CA Workers Compensation Appeals Board, RoseMarie Sanchez, CA State Automobile AssociationInter-Insurance Bureau, Real Estate Store, Inc.
NO. 95-1333
United States Court of Appeals,Third Circuit.
Nov 29, 1995

Appeal From:  E.D.Pa., No. 94-01267,
Hutton, J.


1
AFFIRMED.